SUPPLEMENT DATED SEPTEMBER 1, 2010 TO PROSPECTUS DATED MAY 21, 2007 FOR FUTURITY NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C Effective November 15, 2010, the following fund of the Sun Capital Advisers Trust will change its name: Current Name New Name SCSM Oppenheimer Main Street Small Cap Fund SCSM BlackRock Small Cap Index Fund Also effective November 15, 2010, the sub-adviser to the fund will change toBlackRock Investment Management, LLC. Sun Capital Advisers LLC, our affiliate, continues to be the investment adviser to the SCSMBlackRock Small Cap Index Fund. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futurity (NY) SC Fund Name Change9/2010
